Claimant, an employee of the New York State Highway Department, was injured while returning to his home at Kirk-wood, N. Y., from the State paymaster’s office in the city of Binghamton. He was riding in a car which the State authorities had engaged to take him from his home to the Binghamton office to sign the payroll and receive his wages. The time required to go from Kirkwood to Binghamton and return was less than two hours, the period for which the State paid. The claimant and his foreman after receiving their pay engaged in personal matters and were two or three hours in and about Binghamton after leaving the paymaster’s office before returning to Kirkwood. The injury, which is unquestioned, was suffered by the claimant while riding in the foreman’s automobile on the direct route from Binghamton to his home at Kirkwood. There is no evidence to sustain the finding of the Industrial Board that claimant was not injured in the course of his employment. Decision reversed, with costs, and the matter remitted to the Industrial Board for the purpose of making an award. Hill, P. J., Bliss, Heffernan and Sehenek, JJ., concur; Crapser, J., dissents and votes to affirm the decision of the State Industrial Board.